DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “control unit” and the “fastening element” being fastened/fastening the “surrounding structure” inside the tank, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 2-10 are similarly rejected due to their dependency on claim 1.  It is suggested by the Examiner to positively recite the combination of foam and/or liquid with foaming agents, instead employing “can be” or similarly indefinite phrases, as well as functional limitations for intended use, such as, “for,” which is used in the preamble of claim 1.
The term "close to" in claim 3 is a relative term which renders the claim indefinite.  The term "close to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, is “close to” within 5cm? 10cm? Due to the relative term “close to,” claim 3 is rendered indefinite.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,924,702 to Park and U.S. 5,057,823 to Dyer et al.  Park discloses a capacitive level sensor (see entire reference) for any type of liquid (36), including for liquids with foaming agent in tanks (34) including: a sensor element (10, 52, 54) to establish physical contact with the liquid that can be deposited in the tank and generate a signal as a function of the physical contact; a control unit (114) configured to receive the signal that is generated by the sensor element and carry out a determination concerning the presence of liquid as a function of the signal; and a main body (39, 96) for housing the control unit, avoiding contact with the liquid; including surrounding structure (96) configured to be arranged surrounding the sensor element inside the tank, such that the surrounding structure is available, acting as a separation element between the sensor element and potentially any foam that “can be” generated from the liquid (as recited in instant independent claim 1); the surrounding structure having first and second ends, wherein second end is available inside the tank and a longitudinal dimension defined such that the second end is “close to” the bottom/second face of the tank (see Fig. 2) (as recited in instant dependent claim 3); wherein the .
However, Park does not explicitly state that foam is present in the liquid; wherein the surrounding structure has a first end for placement in the tank and having perimeter tabs at the first end to be arranged fitted in the tank (as recited in instant dependent claim 2); wherein the surrounding structure has a longitudinal dimension defined to establish contact between the second end and an internal part of the second face of the tank (as recited in instant dependent claim 4); further including a passage limiting element having passage holes dimensioned for passage of liquid and blocking the passage of foam (as recited in instant dependent claim 6); a watertight seal arranged for fixed and watertight placement of the main body in the tank (as recited in instant dependent claim 8).  Dyer et al. disclose a level sensor (10) (see entire reference), sharing many of the same elements as Park’s capacitive level sensor introduced into a tank by insertion, and being specifically configured for liquids with/generating foam (88) (see abstract and summary), also including an main body with surrounding structure (12); the main body sand surrounding structure specifically acting a separation element between an internal sensor element (32a, 32b) from the foam that can be generated/present in the liquid, which would give false level readings, the main body and surrounding structure made of plastic material (see col. 3, lines 10-12) (as recited in instant dependent claim 10); the surrounding structure including defined dimensional aspects to establish contact with a second end and an internal part (80a) of .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,924,702 to Park and U.S. 5,057,823 to Dyer et al., as applied to claims 1 and 6 above, and further in view of U.S. 4,003,259 to Hope.  Park and Dyer et al. disclose a capacitive level sensor having all of the elements and recited functionality stated previously.  Park and Dyer et al. do not explicitly disclose the passage limiting element is configured as a net or lattice.  However, the combination of Park and Dyer et al. clearly disclose a plurality of holes acting as the passage limiting element, and a net or lattice is essentially structure that is defined by a plurality of holes though a solid structure, and, as such, Park and Dyer et al. essentially meet this limitation.  Furthermore, a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861